FILED
                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA
                                                                                             FEB - 3 2009
                                                                                       NANCY MAYER WHITTINGTON CLERK
                                                                                             U.S. DISTRICT COURT'
Kareemah Bell-Boston,                                  )
                                                       )
               Plaintiff,                              )
                                                       )
               v.                                      )        Civil Action No.
                                                       )                               09 0205
Lamia Webster-Chapman aka Quackenboss,                 )
                                                       )
               Defendant.                              )




                                    MEMORANDUM OPINION

        This matter is before the Court on plaintiff s pro se complaint and application to proceed

in forma pauperis. The Court will grant plaintiffs application and dismiss the complaint for lack

of subject matter jurisdiction.

        The subject matter jurisdiction of the federal district courts is limited and is set forth

generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available

only when a "federal question" is presented or the parties are of diverse citizenship and the

amount in controversy exceeds $75,000. A party seeking relief in the district court must at least

plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. 8(a). Failure to

plead such facts warrants dismissal of the action. See Fed. R. Civ. P. 12(h)(3).

       Plaintiff, a resident of Landover Hills, Maryland, sues the manager of an office in the

District of Columbia, but she does not accuse the named defendant of any wrongdoing. Besides,

the complaint does not allege a violation of either the Constitution or federal law and it does not

provide a basis for diversity jurisdiction inasmuch as plaintiff has not demanded any
amount of monetary damages. Accordingly, the complaint will be dismissed. A separate Order

accompanies this Memorandum Opinion.



                 -tI-
Date: January ~, 20098




                                            2